Case: 13-10062   Date Filed: 07/03/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10062
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:04-cr-00035-JSM-EAJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JULIAN A. BUTLER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (July 3, 2013)

Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:
              Case: 13-10062     Date Filed: 07/03/2013   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Julian Butler in this appeal from

the district court’s sua sponte reduction in Butler’s sentence pursuant to 18 U.S.C.

§ 3582(c)(2), has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s sua sponte

sentence reduction is AFFIRMED.




                                          2